This is the second appeal in this case, and the facts are substantially the same and many of the insistences as to error are identical. Lincoln Co. v. Armes, 215 Ala. 407, 110 So. 818.
There can be no doubt as to the soundness of the argument that a gratuitous bailee, a mandatary, owes only a slight degree of care to preserve or protect the goods of the bailor and is only liable for gross negligence or misconduct resulting in the loss or destruction of same. But this rule does not exonerate or relieve such a bailee from being answerable for the conversion of said goods, and there was evidence from which the trial court, sitting as a jury, could have well inferred that the defendant converted the plaintiff's books. There was evidence from which the trial court could infer that the defendant's president consented that the plaintiff's brother would have 30 days within which to remove the books, and which was an implied consent for them to remain in the building for that length of time, and that they were converted within said 30 days, and if this was true, a question for the trial court, there was a conversion for which the defendant was liable whether it held the books for reward or not.
The insistences as to error in the rulings upon the evidence were held to be without sufficient merit to reverse the cause upon the former appeal, and we adhere to said ruling.
There was ample evidence to support the amount of the judgment as rendered by the trial court, and simply because it was less than the maximum and greater than the minimum amount of damages proved does not necessarily authorize this court to disturb same.
The judgment of the circuit court is affirmed.
Affirmed.
SOMERVILLE, THOMAS, BOULDIN, and BROWN, JJ., concur.
SAYRE, J., dissents.
GARDNER, J., not sitting. *Page 465